Citation Nr: 1515576	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-24 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to VA benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) appeal from a November 2011 administrative decision of the St. Petersburg, Florida VA Regional Office (RO) that determined the appellant's character of discharge was a bar to VA benefits.  

In November 2014, the appellant testified before the undersigned Veterans Law Judge at a hearing held at the Board's Central Office in Washington, D.C.  A transcript of that hearing has been associated with the claims file.  

As an initial matter, the Board notes that at the time of the November 2014 hearing, the issues on appeal also included whether the appellant is eligible for healthcare for disability incurred in the line of duty.  This issue was granted in a statement of the case dated May 2013 and is thus no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant was inducted into service in October 1968 and was discharged from service as undesirable in January 1971. 

2.  The character of the appellant's discharge was upgraded to a general discharge in August 1977 under the Department of Defense (DOD) Special Discharge Review Program (SDRP).

3.  In August 1978, the Department of the Navy re-reviewed the appellant's discharge and determined that the appellant was not entitled to a discharge upgrade under new uniform standards.  


CONCLUSION OF LAW

The character of the appellant's service from October 1968 to January 1971 constitutes a bar to VA benefits.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.102, 3.159, 3.354 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The notice requirements of the VCAA apply to all elements of a claim, to include Veteran status.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the present case, the RO provided notice to the appellant in a September 2011 letter that provided information as to what information was necessary to substantiate the appellant's claim, the regulation governing character of discharge, and his and VA's respective duties in obtaining evidence.  This letter was sent to the appellant prior to the November 2011 unfavorable administration decision.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the appellant's service treatment and personnel records as well as post-service VA treatment records have been obtained and considered.  The appellant has not identified any additional, outstanding records that have not been requested or obtained.  

As noted in the Introduction, the appellant offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the November 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal and solicited testimony with respect to what needed to be shown to indicate that the appellant's character of discharge was not a bar to service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Therefore, under the circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In summary, no further notice or assistance to the appellant is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Analysis

The appellant seeks to establish his eligibility for VA compensation benefits, which has been denied by the RO on the basis that the characterization of his active duty service constitutes a bar to benefits.  The Board finds that the appellant is legally barred from establishing entitlement to VA benefits.  

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a).  

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and regulatory bars listed in 38 C.F.R. § 3.12(d).  

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) as a conscientious objector who refused to perform military duty, wear a uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without leave (AWOL) for a continuous period of at least 180 days, with certain exceptions.  

The provisions of 38 C.F.R. § 3.12(d) state that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct); a discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  

In the present case, the appellant served in Vietnam as a member of the Navy.  While in service, the appellant had three periods in which he was AWOL, for three days in August 1969, for nearly eight hours in May 1970, and from August 1970 to November 1970.  During the latter period, the appellant's wife indicated that he had gone to Canada and was using drugs.  She also indicated that the appellant was possibly suicidal.  

The appellant surrendered in November 1970, and a special court-martial was conducted in December 1970, at which time the appellant was sentenced to confinement until January 1971.  Also at that time, the appellant admitted to the use of marijuana and LSD while in service.  In January 1971, he was recommended for discharge by reason of unfitness.  

The Board notes that 38 C.F.R. § 3.12(c) does not apply in this case.  In this regard, the appellant was not a conscientious objector, was not discharged as the result of a general court-martial, did not resign as an officer for the good of service, was not an alien, and was not a deserter.  While the appellant had three periods of AWOL, as noted above, none of these were 180 days in length.  Thus, 38 C.F.R. § 3.12(c) does not apply.  

With respect to 38 C.F.R. § 3.12(d), the Board finds that the appellant's in-service drug use and periods of AWOL constitutes willful and persistent misconduct.  See Cropper v. Brown, 6 Vet. App. 450, 453 (1994).  Thus, the appellant is barred from receiving VA benefits.  

However, under 38 C.F.R. § 3.12(f), an honorable or general discharge issued prior to October 8, 1977, under authority other than that listed in paragraphs (h) (1), (2), and (3) of § 3.12, by a discharge review board established under 10 U.S.C. 1553 set aside any bar to benefits imposed under §§ 3.12(c) or (d).  

Pursuant to 38 C.F.R. § 3.12(h), unless a discharge review board established under 10 U.S.C. 1553 determines on an individual basis that the discharge would be upgraded under uniform standards meeting the requirements of this section, an honorable or general discharge awarded under one of three specific programs does not remove any bar to benefits.  These programs include the Department of Defense's special discharge review program (SDRP) effective April 5, 1977.  

In the present case, the appellant applied for a discharge upgrade in July 1977.  In August 1977, his discharge was upgraded to "general, under honorable conditions" under the SDRP that became effective on April 5, 1977.  In May 1978, the appellant's character of discharge, which had been upgraded in August 1977, was reviewed by the Naval Discharge Review Board.  At that time, a preliminary finding was made that the appellant's record, including drug abuse and a special court-martial, was sufficiently severe to make an undesirable discharge appropriate.  However, the change made by the SDRP was affirmed.  The Naval Discharge Review Board noted that the appellant's discharge was reviewed under Public Law 95-126 and a determination was made that characterization of service was warranted by DOD SDRP.  

In a June 1978 letter, the appellant was informed of the preliminary review.  It was noted that as a result of this review, the appellant was found to not qualify for an upgrade in discharge (from his original undesirable discharge) under the new, uniform standards for discharge review.  However, it was noted that the general, under honorable conditions, character of discharge that was received as a result of the SDRP was not changed.  This letter noted that, under the law, the appellant may be ineligible for VA benefits.  The appellant was informed that he could request a personal appearance hearing or second documentary review by a July 1978 suspense date or this preliminary determination would become final.  The record does not contain any indication that the appellant requested either option.  

Thus, in August 1978, the appellant's DD 214 was corrected to indicate that the characterization of his service with a general discharge, made as part of the SDRP, was warranted.  

The Board finds that the appellant was awarded an upgraded discharge as a part of the DOD's SDRP, effective April 5, 1977, pursuant to38 C.F.R. § 3.12(h)(2).  Thus, such an upgraded discharge is a bar to benefits, unless a discharge review board determines on an individual basis that the discharge would be upgraded under uniform standards.  In the present case, the appellant's discharge was reviewed by a discharge review board in May 1978, and it was determined that the appellant's discharge would not be upgraded under the newly implemented uniform standards for discharge review.  The review board informed the appellant of an opportunity to challenge this preliminary decision, but the appellant did not do so.  The review board's decision became final, and, therefore, the appellant's character of discharge is a bar to VA benefits under 38 C.F.R. § 3.12(h).  

The Board notes that the proper channel for the appellant would be to apply for a correction of his military record through DOD.  If such action is taken and his discharge is upgraded, he may then be entitled to VA benefits.  

In summary, the Board finds that the appellant's character of discharge was upgraded as part of the DOD SCRP and was not found to be appropriate upon review by a discharge review board applying uniform standards.  Thus, the character of his discharge is a bar to VA benefits, pursuant to 38 C.F.R. § 3.12(h)(2).  There is no reasonable doubt to be resolved with respect to this issue.  38 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

The appeal is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


